Case: 1:18-cv-00395-MWM-SKB Doc #: 55 Filed: 06/17/20 Page: 1 of 1 PAGEID #: 878




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


BRANDON BOWIE,                                        :
                                                      :    Case No. 1:18-cv-00395
               Plaintiff,                             :
                                                      :    JUDGE ALGENON L. MARBLEY
       v.                                             :
                                                      :
HAMILTON COUNTY JUVENILE COURT,                       :
et al.,                                               :
                                                      :
               Defendants.                            :


                                              ORDER

       This matter is before the Court on Plaintiff Brandon Bowie’s Motion to Reassign this Case

from Judge McFarland to Judge Barrett. Doc. 52. Previously, I, as Chief Judge for the Southern

District of Ohio, transferred this case from Judge Barrett to Judge McFarland. See Doc. 50.

Plaintiff’s Motion is thus construed as a Motion to Vacate my Transfer Order.

       Plaintiff has failed to cite to any prudential considerations that would warrant reassigning

this case to Judge Barrett. Despite Judge Barrett making one prior ruling in this case, the “interests

of justice” alone do not require that the case remain on Judge Barrett’s docket. Accordingly,

Plaintiff’s Motion [#52] is DENIED.

       IT IS SO ORDERED.

                                                /s/ Algenon L. Marbley___
                                               ALGENON L. MARBLEY
                                               CHIEF UNITED STATES DISTRICT JUDGE

DATED: June 17, 2020




                                                  1
